Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species D, Figures 14-16 and claims 1-27 in the reply filed on June 21, 2021 is acknowledged.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “attachment feature” and “retention feature” as employed throughout the claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 10-14 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miess (6,082,532). Claims 1-27 are rejected under 35 U.S.C. 102(a)(1)  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruea et al. (2,320,440). Each discloses a carrier for a plurality of containers and blank (10; 10; 1;  respectively) comprising a central panel (28; 28; 5) for engaging the plurality of containers, at least one attachment feature (58-62; 58-64; portions of 7) in the central panel that receives and holds a top portion of at least one container of the plurality of containers, the at least one attachment feature comprises an opening (58; 58; opening of 7) in the central panel, a first retention feature (60; 60; larger diameter portion of 7) defining a first portion of the opening and a second retention feature (remaining perimeter of 58 other than at 60; perimeter of 58; smaller diameter portion of 7) defining a second portion of the opening, the first retention feature comprises a first retention edge (free edge of 60; 64; free edge of larger diameter portion of 7) of the central panel for engaging a first portion of a container of the plurality of containers to at least partially attach the container to the carrier, the second retention feature comprises a second retention edge (free edge of remaining perimeter of 58 other than at 60; free edge of perimeter of 58; free edge of smaller diameter portion of 7) of the central panel for engaging a second portion of the container of the plurality of containers to at least partially attach the container to the carrier, the first retention edge defines the first portion of the opening and the second retention edge defines the second portion of the opening, the first retention edge (free edge of 60; 64; free edge of larger diameter portion of 7) is a first arc having a first radius of curvature extending from a first center point and the second retention edge (free edge of remaining perimeter of 58 other than at 60; free edge of .  
As to claim 2, 11 and 20, each discloses the first (60; 60; smaller diameter portion of 7) and second (remaining perimeter of 58 other than at 60; perimeter of 58; larger diameter portion of 7) retention features comprising respective uninterrupted marginal portions.
As to claims 3, 12 and 21, each discloses at least one of the uninterrupted marginal portions extends generally horizontally and generally coplanar with the central panel.   
As to claims 4, 13 and 22, each discloses the second radius of curvature is greater than the first radius of curvature. 
As to claims 5, 14 and 23, each discloses the first center point offset from the second center point. 
As to claims 6, 15 and 24, Stonehouse each disclose at least one retention flap (60, or at least one of 30 and 32) foldably connected to the central panel (28), the at least one attachment feature (58-64) with a first attachment feature (one edge where one 62 and 64 meet) and a second attachment feature (other edge where other 62 and 64 meet or 66 and 68) in the at least one retention flap for cooperating with the first attachment feature when the at least one retention flap is in face-to-face contact (60 faces or abuts 28, or as in Figure 1) with the central panel. 
As to claims 7, 16 and 25, Stonehouse discloses the second attachment feature comprising an opening (66) and third and fourth retention features thereof defining respective peripheral portions of the opening.

As to claims 9, 18 and 27, Stonehouse discloses the third and fourth retention features comprising respective uninterrupted marginal portions that allow flexing of the at least one retention flap. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG